Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The disclosure is objected to because of the following informalities: Terms such as 
“laryngeal hoops”, used to refer to what appear to be hose clamps, 
“baffles”, which apparently completely prevent relative movement, and 
“buckle” which does not appear to be an actual buckle, 
are not consistent with their meanings as generally understood by a person of ordinary skill in the art, and are not redefined in such a way as to fulfill the appropriate requirements should Applicant wish to act as their own lexicographer.
Appropriate correction is required.

Claim Objections
Claims 3 and 8 are objected to because of the following informalities:  The first word of each claim is not capitalized.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  lines 4-5 recite “during the limit gear rotates”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Though the “buckle” is discussed and depicted in the drawings, it is unclear how the buckle fits with the positioning arm and the main housing and balls. No detailed drawing in apparent.  How does the buckle fit into a recess of the housing or arm, as it apparently does in Figure 6? In Figure 7, there appears to be a recess in the slide bar to the left of feature 72, which could be a recess for a steel ball. Is this the case? If so, as the buckle is apparently solid or of a complete box section, at least as depicted in Figure 8, how does the ball mate with the housing and slide bar through the thickness of the buckle?
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
For example, terms such as “laryngeal hoops”, “baffle”, and “buckle” are used in manners that are inconsistent with their meaning as understood by a person of ordinary skill in the art, thus rendering the scope of the claims unclear.
For the purpose of examination, the claims will be read as reciting “hose clamps”, “turning arm extensions”, and “slide bar positioning element”.


NOTICE for all US Patent Applications Filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lan et al (CN 109442085 A, machine translation attached) in view of Atchley (US 20170045896 A1), and further in view of Staffiere et al (US 8931755 B2).

Regarding Claim 1, Lan teaches (Figs 1-5) a control device with “a housing (at 2), a motor assembly (2), a motor gear (p.4, para 3, “speed reducer”), a limit gear (Official Notice is hereby taken that a speed reducer is notoriously well-known to have multiple gears), movable slide bars (3a), movable stands (10), [at least one hoop (12)], a turning arm (1) and baffles (at 1d); wherein the motor assembly, the motor gear and the limit gear are arranged in the housing (2); 
…the movable slide bars (3a) are connected with a bottom of the housing (all parts are connected), the movable slide bars are formed with sliding grooves respectively (Fig 2 at 5a, 10a), the movable stands (10) are connected with the movable slide bars (3a) respectively and slidable along the sliding grooves of the movable slide bars (at 10a) respectively, and the movable stands (10) are connected with the [hoop] (12) respectively; wherein the motor assembly (2) is configured for driving the motor gear (inherent in a speed reducer) to rotate (note Lan discusses a “rotary drive”), 
…configured for driving the turning arm (1) to rotate via a shaft (Fig 3 at 1b, 1c), and the baffles (at 1d, 8) are fixedly connected with the turning arm (1).”
Lan does not teach two sets of attachment features, nor does Lan teach the specific details of the gear reducer.
Atchley (Fig 11) teaches two sets of attachment features (140, 144, 146) to attach a rotary drive device (20, 22) for a valve handle (132).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Lan to include a second set of attachment features as taught by Atchley in order to yield the predictable result of improving stability of the device, thus increasing reliability of operation.
Staffiere teaches (Fig 11) the specifics of a gear reducer (reduction, or “limit gear” 1110 and motor gear at 1120) and motor (1120) in a motor housing (101), where the limit gear limits the number of relative rotations of the turning arm (shaft 103).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to employ the reduction gears of Staffiere in the reducer of Lan in the way that is already notoriously well known in the art and as taught by Staffiere, thus providing increased torque to insure proper operation should the valve become stuck or stiff to operate.

The device of the combination further teaches a control device in which:

Regarding Claim 3, “the baffles (Lan, at 1d, 8; see especially Figures 2, 3 and 5) comprise first baffles (Fig 5, at right of feature 3) and second baffles (Fig 5, at left of feature 3); the first baffles and the second baffles are arranged at two sides of the shaft (at 1b, 1c) of the limit gear (Staffiere, 1110) respectively.”

Regarding Claim 4, “each of the first baffles (1d, 8) is a L-shaped baffle, and each of the second baffles (1d, 8) is a L-shaped baffle.”

Regarding Claim 10, “the housing (Lan, at 2) comprises an upper casing (that is, the upper portion of the housing at 2) and a lower casing (that is, the lower portion of the housing at 2).”

Claim(s) 5 and 7 – 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lan et al (CN 109442085 A, machine translation attached) in view of Atchley (US 20170045896 A1), and further in view of Staffiere et al (US 8931755 B2), and further in view of Fitzwater (US RE30135 E).

See discussion of Claim 1, above.

Regarding Claim 5, the device of Lan in view of Atchley and Staffiere teaches a gear teeth part (Staffiere, 1110).
The device of the combination does not teach a cam part.
Fitzwater (Figs 1-2) teaches a ball valve (12) actuator (10) with a gear teeth part (44) and a cam part (64, 66) that operates with limit switches (72, 74).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Lan in view of Atchley and Staffiere to include a cam and limit switch arrangement as taught by Fitzwater in order to yield the predictable result of insuring the correct angle of opening or closing while reducing strain on device components over methods employing positive stops or measuring current spikes.

Lan as modified further teaches a device in which:

Regarding Claim 7, “a central angle of the cam part (for example, Fitzwater, 64) is in a range from 90 degrees to 100 degrees.”
Any arbitrary angle of the cam may be chosen such that it is 90-100 degrees.

Regarding Claim 8, there is “a first limit switch (Fitzwater, 74) and a second limit switch (72); wherein the first limit switch (74) and the second limit switch (72) are arranged in the housing (Lan, at 2), the first limit switch (Fitzwater, 74) and the second limit switch (72) are arranged at two sides (see Fig 2) of the limit gear (Staffiere, 1110) respectively; [when] the limit gear (1110) rotates, the cam part (Fitzwater, 64, 66) of the limit gear (Staffiere, 1110) is capable of abutting against the first limit switch (Fitzwater, 74) and the second limit switch (72), but the gear teeth part (Fitzwater, 44) of the limit gear is not capable of abutting against the first limit switch (74) and the second limit switch (72).”

Regarding Claim 9, there is “a circuit board (Fitzwater, 52); wherein the first limit switch (74) and the second limit switch (72) are connected with the circuit board (52), a fluid valve is in a maximum fluid discharging state when the cam part (64, 66) of the limit gear (Staffiere, 1110) abuts against the first limit switch (Fitzwater, 74), and the fluid valve is in a closed state when the cam part (64, 66) of the limit gear (Staffiere, 1110) abuts against the second limit switch (Fitzwater, 72).”
See also Figure 7 and column 6, lines 1-45 for the complete discussion of the circuit construction and cam/limit switch functions.

Allowable Subject Matter
Claims 2 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth W. Mackay-Smith, whose telephone number is 571.272.9792.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider may be reached at 571-272-3607 or Mary McManmon may be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you should have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/SETH W. MACKAY-SMITH/
Primary Examiner, Art Unit 3753